rDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-19 are pending in this application.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, in the reply filed on March 11, 2021 is acknowledged.
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 11, 2021.
Applicant’s election of the species of zafirlukast as the extracellular thiol isomerase inhibitor compound, is acknowledged.
The guidelines in MPEP § 803.021 provide that upon examination if prior art is found for the elected species, the examination will be limited to the elected species.  The elected species 
Claims 1-14 (all in part, wherein the extracellular thiol isomerase inhibitor compound is other than the elected species of zafirlukast) are additionally withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for zafirlukast, or a pharmaceutically , does not reasonably provide enablement for a prodrug of zafirlukast.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.
The instant claim recites “A method, comprising: administering to a patient in need thereof a therapeutically effective amount of an extracellular thiol isomerase inhibitor compound to treat or prevent a disease or condition influenced by the activity of one or more extracellular thiol isomerases, wherein the extracellular thiol isomerase inhibitor compound is zafirlukast, … ... pharmaceutically acceptable salt, prodrug, … thereof” wherein there is insufficient description in the specification regarding the types of ‘prodrugs’ intended by the recitation.  It is known that ‘prodrugs are compounds which are convertible in vivo by metabolic means such as hydrolysis to another compound’.  The specification at page 7 provides that:

    PNG
    media_image1.png
    250
    637
    media_image1.png
    Greyscale


The extracellular thiol isomerase inhibitor compounds of instant claims are specific compounds having a defined structural formula, for example, zafirlukast the structure of which is depicted at page 6 of the specification.  The specification, however, does not provide which of the functional groups of zafirlukast may undergo transformation, as well the corresponding transformed moiety.
Finding a prodrug is an empirical exercise. Predicting if a certain ester of a claimed alcohol, for example, is in fact a prodrug, and produces the active compound metabolically, in man, at a therapeutic concentration and at a useful rate is filled with experimental uncertainty. Although attempts have been made to predict drug metabolism 'de novo, this is still an experimental science.  For a compound to be a prodrug, it must meet three tests. It must itself be biologically inactive.  It must be metabolized to a second substance in a human at a rate and to an extent to produce that second substance at a physiologically meaningful concentration. Thirdly, that second substance must be biologically active. Thus, determining whether a particular compound meets these three criteria in a clinical trial setting requires a large quantity of experimentation.
A prodrug as defined by Bundgaard (Design of Prodrugs) “is an inactive species, and therefore, once its job is completed, intact prodrug represents unavailable drug” (see page 1).  Thus, an important requirement of prodrugs is that they be pharmacologically inactive.  The scope of the term ‘prodrugs’ is quite broad.  A state of the art reference, Silverman (The Organic Chemistry of Drug Design and Drug Action) teaches many strategies for making prodrugs.  in vivo (page 360), conjugates consisting of two or more drug molecules which are cleaved into active drug molecules (page 377), amine precursors which are converted to amines in vivo (page 358), and drugs bound to a carrier via a linker (page 374).  Applicant has neither described nor provided working examples for ‘prodrugs’ of the extracellular thiol isomerase inhibitor compounds recited in instant claims.  In a clinical trial setting, it would require undue experimentation to determine whether or not a particular compound meets the criteria of a prodrug.
The state of the prodrug art is summarized by Wolff (Medicinal Chemistry). The table on the left side of page 976 outlines the research program to be undertaken to find a prodrug. The second paragraph in section 10 and the paragraph spanning pages 976-977 indicate the low expectation of success. In that paragraph the difficulties of extrapolating between species are further developed. Since, the prodrug concept is a pharmacokinetic issue, the lack of any standard pharmacokinetic protocol discussed in the last sentence of this paragraph is particularly relevant. Banker (Modem Pharmaceutics) in the first sentence, third paragraph on page 596 states that “extensive development must be undertaken” to find a prodrug.  A prodrug as defined by Bundgaard (Design of Prodrugs) “is an inactive species, and therefore, once its job is completed, intact prodrug represents unavailable drug” (see page 1).  Thus, an important requirement of prodrugs is that they be pharmacologically inactive.
Specification provides no support, as noted above, for compounds encompassed by the claims would lead to desired prodrugs of extracellular thiol isomerase inhibitor compounds.  The quantity of experimentation needed would be an undue burden on skilled art in the chemical art since there is inadequate guidance given to the skilled artisan for the many reasons stated above.  .

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for zafirlukast, or a pharmaceutically acceptable salt thereof, does not reasonably provide enablement for a solid state form of zafirlukast.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.
The instant claim 1 recites “A method, comprising: administering to a patient in need thereof a therapeutically effective amount of an extracellular thiol isomerase inhibitor compound to treat or prevent a disease or condition influenced by the activity of one or more extracellular thiol isomerases, wherein the extracellular thiol isomerase inhibitor compound is zafirlukast, … ... pharmaceutically acceptable salt, … and/or solid state form thereof” wherein there is insufficient description or enabling disclosure in the specification regarding the term ‘solid state form’ of instant claims.  The specification neither describes nor provides an enabling disclosure of any solid state forms of the extracellular thiol isomerase inhibitor compounds of instant 
‘Crystals’ or ‘Crystalline forms’ or the more generically referred term ‘polymorphs’ generally represents natural variations within compounds which themselves may not have any meaningful use. Therefore, determining whether the claimed compounds have or do not have a crystalline form would require determining whether or not there was such physical characteristic within such a sequence and then determining how to use this information in a patentably meaningful way. The instant invention, however, provides no information to this extent.
Searching the pertinent art in the related area, for example, of zafilukast, did not result in support for such crystals, crystalline forms, amorphous forms or polymorphs of the compound. 
Based on the above two facts, a scope of enablement rejection follows using relevant Wands factors.  Hence, the burden of establishing the prime facie case is met with. 
(i).	The nature of the invention and the state of the prior art:
Specification is not adequately enabled as to how to make the solid state forms, i.e., crystalline, amorphous, or polymorphic forms of the compounds of instant claims and the specification has no example of solid state forms of any of the compounds of instant claims. Specification neither describes nor provides an enabling disclosure of ‘solid state forms’, ‘crystalline forms’ or ‘amorphous forms’ of the instant compounds.
The state of the art is that is not predictable whether crystals or polymorphs of a compound will form or what their physical characteristic will be. Thus, in the absence of experimentation one cannot predict if a particular solid state, crystalline or amorphous form of a 
A state of the art reference, Newman et al., provides that “It is important for researchers to realize that form selection is not a unit operation, but an integral part of the entire drug development process, with no clear beginning or end”, see page 10.
Another state of the art reference, Vippagunta et al., Advanced Drug Delivery Reviews 48: 3-26, 2001, states that formation of crystals or polymorphs is unpredictable.  The reference provides that – ‘different crystalline polymorphs differ in crystal packing, and/or molecular conformation as well as in lattice energy and entropy, there are usually significant differences in their physical properties, such as density, hardness, tabletability, refractive index, melting point, enthalpy of fusion, vapor pressure, solubility, dissolution rate, other thermodynamic and kinetic properties, color, etc.  Differences in physical properties of various solid forms have an important effect on  the processing of drug substances into drug products, while differences in solubility may have implications on the absorption of the active drug from its dosage form, by affecting the dissolution rate and possibly the mass transport of the molecules’, see page 4.  Further, the reference provides that: “The main challenge in managing the phenomenon of multiple solid forms of a drug is the inability to predict the number of forms that can be expected in a given case.  This prediction would involve quantification of the myriad intermolecular forces within any proposed crystal structure as well as the ability to postulate the likely packing modes for a given molecule in all its configurations.  Accurate theoretical prediction of polymorphs from studies of molecular dynamics and crystal structure generation would be of outstanding importance in drug research”, see page 11.  In conclusion, the reference provides that "It is important to make every effort to prepare and to identify the most stable polymorph in order to 
Joachim Ulrich (Kirk-Othmer Encyclopedia of Chemical Technology) provides that “Polymorphism is a condition in which chemically identical substances may crystallize into different forms.  Each form is, however, only stable (thermodynamically) in a certain range of temperature and pressure.  ...  Transitions from one polymorphic form to another may be accompanied by changes in process conditions (temperature, pressure, shear or solution composition), transitions from one polymorphic form to another and lead to formation of a solid product with unacceptable properties (e.g., melting point or dissolution rate)”, see page 3.
(ii).	The predictability or lack thereof in the art:
Hence the term ‘solid state form’ as applied to the compounds of instant claims are not art-recognized forms of the compounds and hence there should be adequate enabling disclosure in the specification with working example(s).  The issues related to predictability of solid state forms in the state of the art is discussed above.
(iii).	The amount of direction or guidance present:
There is no disclosure of synthetic procedures in the specification and illustrated examples of solid state forms of extracellular thiol isomerase inhibitor compounds of instant claims.

The presence or absence of working examples:
	There is no working example of any solid state forms of extracellular thiol isomerase inhibitor compounds of instant claims.  The crystalline forms cannot be simply willed into existence.  As was stated in Morton International Inc. v. Cardinal Chemical Co., 28 USPQ2d 1190 “[T]he specification purports to teach, with over fifty examples, the preparation of the claimed compounds with the required connectivity.  However ... there, is no evidence that such compounds exist... the examples of the patent do not produce the postulated compounds... there is ... no evidence that such compounds even exist.”   The same circumstance appears to be true here. There is no evidence that solid state forms of extracellular thiol isomerase inhibitor compounds of instant claims actually exist. Hence, there should be showing supporting that solid state forms such as crystalline forms of these compounds exist and therefore can be made. 
(v). 	The breadth of the claims & the quantity of experimentation needed:
Specification provides no support, as noted above, for solid state forms of extracellular thiol isomerase inhibitor compounds of instant claims.  The quantity of experimentation needed would be an undue burden on skilled art in the chemical art since there is inadequate guidance given to the skilled artisan for the many reasons stated above.  Even with the undue burden of experimentation, there is no guarantee that one would get the product of desired solid state form including a crystal or polymorph of compound recited in instant claims in view of the pertinent reference teachings.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating thrombosis, or a cancer selected from colon cancer, ovarian cancer, cervical cancer and breast cancer, does a method for treating all other diseases or conditions influenced by the activity of one or more extracellular thiol isomerases; or a method for preventing diseases or conditions influenced by the activity of one or more extracellular thiol isomerases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (1) The breadth of the claims; (2) The nature of the invention; (3) The state of the prior art; (4) The level of one of ordinary skill; (5)  The level of predictability in the art; (6)  The amount of direction In re Vaeck, 20 USPQ2d 1438, 1444. 
The analysis is as follows:
(1) Breadth of claims:
(i) Scope of the compounds:  The instant claims are drawn to ‘a method, comprising: administering a therapeutically effective amount of an extracellular thiol isomerase inhibitor compound … wherein the extracellular thiol isomerase inhibitor compound is zafirlukast, … … a pharmaceutically acceptable salt, prodrug, and/or a solid state form thereof’.  Accordingly, the scope of instant claims include therapeutic agents that are extracellular thiol isomerase inhibitor compounds and corresponding pharmaceutically acceptable salt, prodrug, and/or a solid state forms, which results in a large number of moieties.
(ii) Scope of the diseases covered:  The instant claim covers ‘a method for treating or preventing a disease or condition influenced by the activity of one or more extracellular thiol isomerases’.  The specification at pages 5-6, paragraph [0031] provides some explanation and examples of diseases within the scope of the term “disease or condition influenced by the activity of one or more extracellular thiol isomerases”.  The specification provides that such diseases or conditions include thrombosis, a thrombotic disease, a cancer, an infectious disease, a viral disease, an immune disorder, inflammation, a neurologic disease, a neurodegenerative disorder, or a combination thereof (see claim 4).
	As can be seen from the specification, the scope of instant claims encompass ‘a method for treating or preventing a disease or condition influenced by the activity of one or more 
 (2)  The nature of the invention and predictability in the art:  
The instant claims are drawn to “a method for treating or preventing a disease or condition influenced by the activity of one or more extracellular thiol isomerases”, and the specification provides some examples of the diseases within the scope of instant claims at pages 8-11.  The use disclosed in the specification for the extracellular thiol isomerase inhibitor compounds recited in instant claims is as inhibitors of thiol isomerases.  Test assays and procedures are provided in the specification in Examples 1-5 (at pages 13-21) related to: 1. Assay of thiol isomerase inhibitor activity; 2. Zafirlukast is a thiol isomerase inhibitor that can inhibit platelet function; 3. Zafirlukast inhibits thrombus formation …; 4. Effects of extracellular thiol isomerase inhibitors on cancer cell growth, and results in terms of IC50 for zafirlukast in four specific tumor cell lines are provided in Table 1; and 5. Zafirlukast inhibits EGFR signaling. However, there is nothing in the disclosure regarding how this biological data correlates to the treatment of all types of diseases or conditions (i.e., thrombosis, thrombotic disease, cancer, infectious disease, viral disease, immune disorder, inflammation, neurologic disease, neurodegenerative disorder) encompassed within the scope of instant claims.
in need of the treatment is identified and further, how all types of the diseases or conditions within the scope of instant claims, some having diverse mechanisms are treated/prevented.
For example, the instant claims include ‘method for treating or preventing cancer’.  With specific reference to cancer treatment, Ex parte Kranz, 19 USPQ2d 1216, 1219 notes the “general unpredictability of the field [of] …anti-cancer treatment.”  In re Application of Hozumi et al., 226 USPQ 353 notes the “fact that the art of cancer chemotherapy is highly unpredictable”.  More generally, the instant invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
(3) Direction or Guidance:  The testing assays provided in the specification in Examples 1-5 are related to biological assays that are specific to thiol isomerase inhibiting activity and the activity of zafirlukast, a thiol isomerase inhibitor in thrombosis and specific tumor types.  The instant claims on the other hand are drawn to ‘method for treating or preventing a disease or condition in vitro data) holds significant role in determining the dosage regimen for treatment or prevention of a specific disease or condition, e.g., thrombosis, thrombotic disease, cancer, infectious disease, viral disease, immune disorder, inflammation, neurologic disease, or neurodegenerative disorder.
	Some of the diseases or conditions within the scope of instant claims are discussed in more detail below:
Cancer:
The scope of instant claims includes ‘treating or preventing a disease or condition influenced by the activity of one or more extracellular thiol isomerases, wherein the disease or condition is cancer’.  There never has been a compound capable of treating/preventing cancers generally.  In re Application of Hozumi et al., 226 USPQ 353 provides that:  “In spite of the vast expenditure of human and capital resources in recent years, no one drug has been found which is effective in treating all types of cancer. Cancer is not a simple disease, nor is it even a single disease, but a complex of a multitude of different entities, each behaving in a different way”. There are compounds that treat a modest range of cancers, but no one has ever been able to figure out how to get a compound to be effective against cancer generally, or even a majority of cancers.  The same argument may be made regarding treatment/prevention of all types of cancers influenced by extracellular thiol isomerases, by using a single type of therapeutic agent.
In re Langer, 183 USPQ 288, 297), specifically, the scope of covering cancer generally.  Similarly, In re Novak, 134 USPQ 335, 337-338, says “unless one with ordinary skill in the art would accept those allegations as obviously valid and correct, it is proper for the examiner to ask for evidence which substantiates them.” There is no such evidence in this case. Likewise, In re Cortright, 49 USPQ2d 1464, states: “Moreover, we have not been shown that one of ordinary skill would necessarily conclude from the information expressly disclosed by the written description that the active ingredient” does what the specification surmises that it does. That is exactly the case here. Moreover, even if applicants’ assertion that cancer in general could be treated with these compounds were plausible --- which it is not ---, that “plausible” would not suffice, as was stated in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1301: “If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success.”
Further, there is no established single anti-proliferative therapeutic agent for all the types of cancers.  For example, regarding the treatment of leukemia, The Merck Manual (online edition) states, that “Treatment programs and clinical situations are complex”.  Dosage regimen is dependent on several risk factors and the contribution of each active ingredient of a multidrug combination therapy is complex and unclear.  Similarly, Myelodysplastic syndrome (MDS) is characterized by clonal proliferation of hematopoietic cells, including erythroid, myeloid, and megakaryocytic forms and its incidence is unknown and further, there is no established treatment.  Several growth factors and their receptors have been associated with glioma and the treatment depends on the pathology and location and is often multimodal.
in vitro cell lines, but"Cell lines derived under artificial conditions and propagated for decades are not likely to berealistic, or to provide meaningful targets" (page 428). The next step is animal models, but"Preclinical efficacy models in cancer drug discovery ... are usually rodent models bearing atransplantable tumor. Yet the vast majority of these investigational drugs fail to meet their pre-specified clinical benefit or efficacy endpoints ... The predictive quality of standard animalmodels has been assessed in a retrospective analysis, with the conclusion that tumor specificitydoes not translate from laboratory to clinic. Human tumor xenografts that present tumors of aparticular histology and tissue of origin do not predict for clinical activity in that tumor" (page427). In other words, successful animal tests with human tumor xenografts with cancer X do notpredict success in humans with cancer X.
The obvious limitations of subcutaneously transplanted xenografts are a) that they do notreside in the same anatomical site as the corresponding tumor in patients; b) that these generallydo not metastasize (which is usually how cancers commonly kill patients); c) that the bloodvessels and stroma are of mouse, not human, origin; and d) that the cells used are from ahomogeneous, not heterogeneous, cell type (real world cancers are normally heterogeneous).Another part of the problem is that it is recognized that anti-cancer drugs are generallyanomalous (as compared to other types of drugs), which greatly limits the ability to use general pharmacological knowledge: "Clearly, the ability to predict acceptable pharmaceutical properties based on chemical structure would be highly desirable. In an attempt to meet this challenge 
Yet another area of low skill level is the obstacle of poor understanding of resistance mechanisms which so often prevent drug candidates from being successful: "The most common cause of treatment failure of metastatic cancer is drug resistance... Resistance mechanisms remain an undetermined obstacle to the successful discovery and development of novel targeted therapies. The genomic instability that is a hallmark of cancer contributes to the ability of tumors to develop resistance during therapy (acquired resistance), and the intrapatient heterogeneity of most advanced solid tumors invariably leads to the selection of resistant clones (intrinsic resistance)" (page 430).
The state of the art references, Gura et al. (Science 1997) and Johnson et al., (British J. of Cancer 2001) - Gura et al., teaches that researchers face the problem of sifting through potential anticancer agents to find the ones promising enough to make human clinical trials worthwhile and further teach that since formal screening began in 1955, many thousands of drugs have shown activity in either cell or animal models but that only 39 have actually been shown to be useful for chemotherapy (see the first two paragraphs).  It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  Also, with regard to unpredictability, Johnson et al., teaches that the in vivo activity of 39 different agents in a particular histology in a tumor model did not correlate to activity in the same human cancer.  These state of the art references plainly demonstrate that the art of developing and testing anticancer drugs particularly for use in humans is extremely 
The treatment/prevention of cancer generally cannot possibly be considered enabled.  By way of background, four cases are of particular relevance to the question of enablement of a method of treating cancers broadly or even generally:
	In In re Buting, 57 CCPA 777, 418 F.2d 540, 163 USPQ 689, the claim was drawn to “The method of treating a malignant condition selected from the group consisting of leukemias, sarcomas, adenocarcinomas, lymphosarcomas, melanomas, myelomas, and ascitic tumors” using a small genus of compounds. The Court decided that human testing “limited to one compound and two types of cancer” was not “commensurate with the broad scope of utility asserted and claimed”.
	In Ex parte Jovanovics, 211 USPQ 907 the claims were drawn to  “the treatment of certain specified cancers in humans” by the use of a genus of exactly two compounds, the N-formyl or N-desmethyl derivative of leurosine. Applicants submitted “affidavits, publications and data” for one of the compounds, and a dependent claim drawn to the use of that species was allowed.  For the other, no data was presented, applicants said only that the other derivative would be expected to be less effective; claims to the genus were refused. 
In Ex parte Busse, et al., 1 USPQ2d 1908, claims were drawn to “A therapeutic method for reducing metastasis and neoplastic growth in a mammal” using a single species. The decision notes that such utility “is no longer considered to be “incredible”, but that “the utility in question is sufficiently unusual to justify the examiner's requirement for substantiating evidence. Note also that there is also a dependent claim 5 which specified “wherein metastasis and neoplastic growth is adenocarcinoma, squamous cell carcinoma, melanoma, cell small lung or glioma.” The 
In Ex parte Stevens, 16 USPQ2d 1379 a claim to “A method for therapeutic or prophylactic treatment of cancer in mammalian hosts” was refused because there was “no actual evidence of the effectiveness of the claimed composition and process in achieving that utility.”
Inflammation:
Enablement for the scope of method of treating or preventing ''inflammation'' generally is not present.  For a compound or genus to be effective against inflammation generally is contrary to medical science.  Inflammation is a process, which can take place individually any part of the body. There is a vast range of forms that it can take, causes for the problem, and biochemical pathways that mediate the inflammatory reaction. There is no common mechanism by which all, or even most, inflammations arise. Mediators include bradykinin, serotonin, C3a, C5a, histamine, assorted leukotrienes and cytokines, and many, many others.  Accordingly, treatments for inflammation are normally tailored to the particular type of inflammation present, as there is no, and there can be no ''magic bullet'' against inflammation generally.  Inflammation is the reaction of vascularized tissue to local injury; it is the name given to the stereotyped ways tissues respond to noxious stimuli. These occur in two fundamentally different types. Acute inflammation is the response to recent or continuing injury. The principal features are dilatation and leaking of vessels, and recruitment of circulating neurophils. Chronic inflammation or ''late-phase inflammation'' is a response to prolonged problems, orchestrated by T-helper lymphocytes. It may feature recruitment and activation of T- and B-lymphocytes, macrophages, eosinophils, and/or fibroblasts. The hallmark of chronic inflammation is infiltration of tissue with 
Infectious or Viral disease:
The scope of instant claims includes ‘treating or preventing a disease or condition influenced by the activity of one or more extracellular thiol isomerases, wherein the disease or condition is an infectious disease, a viral disease’ wherein these diseases include infectious diseases such as from a viral infection, bacterial infection, fungal infection, etc.  It is inconceivable as to how the claimed compounds can treat/prevent all types of diseases caused 
Neurodegenerative disorder:
The scope of instant claims includes ‘treating or preventing a disease or condition influenced by the activity of one or more extracellular thiol isomerases, wherein the disease or condition is a neurodegenerative disorder’.  The following illustrates the breadth of the generic disease/disorder type:
The term “neurodegenerative disease” covers an immense array of largely unrelated disorders that have different modes of action and different origins.  The term covers such diverse disorders as Alzheimer's Disease; Parkinson's Disease; ALS and variants such as forms of ALS-PDC; dementia of the frontal lobe type (DFT) and DFT with motor neuron disease (DFT-MND); Diffuse Lewy Body Disease; Cortical Lewy body disease; Hallervordon-Spatz disease; Senile dementia of the neurofibrillary tangle type (“tangle-only dementia”); progressive familiar myoclonic epilepsy; Corticodentatonigral degeneration; more than a dozen dementias collectively called "frontotemporal dementia” (FTD); Tourette's syndrome; multiple systems atrophy (MSA; once called Shy-Drager syndrome), which exists in two forms: MSA-P type or MSA-C type; 
There is the neuroacanthocytosis family, a difficult to define group of genetic disorders which includes Bassen-Kornsweig disease (abetalipoproteinemia), Familial hypobetalipoproteinemia, Chorea-acanthocytosis (ChAc), McLeod syndrome (MLS), Huntington disease–like2 (HDL2) and Pantothenate kinase–associated neurodegeneration (PKAN), FHBL1, FHBL2, Familial acanthocytosis with paroxysmal exertion-induced dyskinesias and epilepsy (FAPED), and Anderson disease. 
There is a group of Prion diseases, notably Creutzfeldt-Jakob Disease (CJD), which occurs in both sporadic and familial forms; Gerstmann-Straussler-Scheinker Disease (GSS); and fatal familial insomnia. 
There is another group called the Taupathy diseases, which include Pick's disease; cortical-basal ganglionic degeneration (CBGD or CBD); progressive supranuclear palsy (PSP); Parkinsonism-dementia complex (PDC), and the amyotrophic lateral sclerosis/Parkinsonism-dementia complex (ALS-PDC). 
Another group is the Polyglutamine diseases: Huntington's disease; spinal-bulbar muscular atrophy (Kennedy's disease or SBMA), Dentatorubral-Pallidoluysian Atrophy (DRPLA), Machado-Joseph disease (MJD, also called spinocerebellar ataxia type 3), and the other SCA diseases, viz SCA-1, SCA-2, SCA-6, and SCA-7.
The leukodystrophies are a group of over 30 assorted genetic disorders that affect the central nervous system by disrupting the growth or maintenance of the myelin sheath. This category includes 18q-Syndrome, Acute disseminated encephalomyeolitis (ADEM), Acute Disseminated Leukoencephalitis, Acute Hemorrhagic Leukoencephalopathy,  Adrenoleukodystrophy, Adrenomyeloneuropathy (AMN), Aicardi-Goutieres Syndrome, Alexander Disease, Adult-onset Autosomal Dominant Leukodystrophy (ADLD), Autosomal Dominant Diffure Leukoencephalopathy with neuroaxonal spheroids, Autosomal Dominant late-onset leukoencephalopathy, Childhood Ataxia with diffuse CNS Hypomyelination (CACH or Vanishing White Matter Disease), Canavan Disease, Cerebral Autosomal Dominant Arteriopathy with Subcortical Infarcts (CADASIL) and Leukoencephalopathy, Cerebrtendinous Xanthomatosis (CTX), Craniometaphysical dysplasia with leukoencephalopathy, Extensive Cerebral White Matter abnormality without clinical symptoms, Familial adult-onset leukodystrophy manifesting 
The neuronal ceroid lipofuscinoses (NCLs) are the most common neurodegenerative disorders of childhood.  These are generally characterized by loss of vision, seizures, motor dysfunction leading to spastic quadriplegia, cognitive loss, and early death. Juvenile Neuronal Ceroid Lipofuscinosis (JNCL), or Batten disease is the most common of these. Different forms arise from different genes: CLN1 most commonly causes infantile onset, but also Late Infantile- and Juvenile-Onset, as well as adult-onset. There is also late infantile (CLN2), juvenile-onset disease (CLN3), and late-infantile forms (CLN5). CLN8 underlies a form of progressive myoclonic epilepsy. The adult Kufs disease appears to be associated with CLN4. There are forms of late infantile NCL that are associated with CLN7 and CLN8, and another forms associate with NCL6. Of the 9 identified so far (CLN1-9), only 6 have their gene even identified.
The toxic protein, for those diseases that involve one, also varies. In some cases it is tau, i.e. in Alzheimer's Disease and other taupathies, and some are so linked to tau only sometimes (FTD). Alzheimer's Disease also involves β-amyloid. For Parkinson's disease it is α-synuclein.  Prion disease involves PrPSc as its toxic protein, which involves missense.  The polyglutamine diseases involve polyglutamine containing proteins.  For Huntington's disease, it is huntingtin, for SBMA it is an androgen receptor,  for DRPLA it is atrophin, for SCA-1 it is Ataxin-1, for SCA-2 it is Ataxin-2, for SCA-3 it is Ataxin-3, for SCA-6 it is a calcium channel protein, and for SCA-7 it is Ataxin-7.
The nature of the protein deposits, when these occur, varies as well. In Alzheimer's Disease, there are extracellular plaques from β-amyloid and neurofibrillary tangles (from tau).  In Parkinson’s disease it is Lewy bodies and in ALS it is Bunina bodies. Taupathy produces cytoplasmic tangles, and Polyglutamine disease produce neuropil aggregates, intranuclear inclusions and cytoplasmic tangles. Prion disease produces prion plaque.  And note that the disease form is not necessarily related to the protein deposits. For example, Alzheimer's Disease and Pick's disease both give progressive dementia without other prominent neurological signs. But the characteristic Alzheimer's neurofibrillary tangles are not seen in Pick's Disease, which has 
The disease genes vary considerably as well. In Alzheimer's Disease, there is toxic gain of function with APP and loss of function of Presenilin 1 and presenilin 2. With Parkinson’s disease, there is toxic gain of function with α-synuclein, and loss of function of Parkin and UCHL1. In the Polyglutamine diseases, there is toxic gain of function with 9 different genes with CAG repeat expansion. In Prion disease, there is toxic gain of function with PRNP. In ALS there is toxic gain of function with SOD1. FTDP-17 arises from mutations at chromosome 17, Huntington's Disease from chromosome 4, and the neurodegenerative disorder that people with Down's syndrome develop later in life is presumably connected in some way to chromosome 21. Certain forms of Retinitis pigmentosa have been linked to deficiency in production of the kinase CERKL.

As can be seen from the above, unlike in some areas of medicine, there is no representative, or “typical” neurodegenerative disorder. Some affect the mind, some affect movement, some affect both, and some effect neither.  Alzheimer's Disease is the most common neurodegenerative disorder. However, its etiology involves both tau protein and β-amyloid. Such a statement is not true for any other important neurodegenerative disorder, and indeed the vast majority of neurodegenerative disorders involve neither one of those.  In fact, Layzer, Cecil Textbook of Medicine (article enclosed), states that “some degenerative diseases are difficult to classify because they involve multiple anatomic locations” (see page 2050).  For example, Alzheimer’s disease has traditionally been very difficult or impossible to prevent or even to treat effectively with chemotherapeutic agents.  See e.g., the Cecil Textbook of Medicine, 20th edition (1996), Vol. 2, wherein it is stated that “[t]here is no cure for Alzheimer’s disease, and no drug tried so far can alter the progress of the disease.” (pg. 1994).
(Only a few of the diseases or disorders within the scope of instant claim are discussed here to make the point of an insufficient disclosure, it does not definitely mean that the other diseases meet the enablement requirements).  There is no evidence of record, which would 
Further, the scope of the method claims recites not only treatment of the diseases or conditions, but also ‘prevention’ of the diseases or conditions.  However, the ‘method of prevention of a disease’ within the scope of instant claims is not adequately enabled solely based on the activity related to extracellular thiol isomerase inhibition provided in the specification.  The claim language includes diseases that are known and those that are yet to be discovered, for which there is no enablement.  Based on the test data provided for a single compound (i.e., zafirlukast) in the specification, the instant compounds are claimed to be useful in the “prevention” (or prophylaxis) of a disease or condition influenced by one or more extracellular thiol isomerases, for which applicants provide no competent evidence.  “To prevent” actually means to anticipate or counter in advance, to keep from happening etc. (as per Websters II Dictionary) and therefore it is not understood how one skilled in the art can reasonably establish the basis and the type of subject to which the instant compounds can be administered in order to have the “prevention” or ‘inhibitory’ effect on a disease.  The specification provides thiol isomerase inhibitory activity of zafirlukast (see Example 1), however, it is inconceivable from this data as to how the entire genus of claimed compounds can not only treat but also to ‘prevent’ all types of diseases influenced by one or more extracellular thiol isomerases.  Further, there is no evidence on record which demonstrates that the screening tests relied upon are recognized in the art as being reasonably predictive of success in any of the contemplated areas of 'prevention'.  Such a reasonable correlation is necessary to demonstrate such utilities.  See Ex parte Stevens, 16 USPQ 2d 1379 (BPAI 1990); Ex parte Busse et al., 1 USPQ 2d 1908 (BPAI 1986) (the evidence must be accepted as 'showing' such utility, and not 'warranting further study').  The evidence 
(4) State of the Prior Art: The instant claims recite zafirlukast as the extracellular thiol isomerase inhibitor compound as pharmaceutical agent for the treatment or prevention of all types of diseases or conditions influenced by the activity of extracellular thiol isomerases, wherein the diseases or conditions include thrombosis, thrombotic disease, cancer, infectious disease, viral disease, immune disorder, inflammation, neurologic disease, neurodegenerative disorder.  The state of the art does not recognize zafirlukast as an effective active agent for the treatment/prevention of all of the diseases, conditions or disorders within the scope of instant claims and/or applicant did not identify such prior art references.	
(5)  Working Examples:  There are no working examples in the specification related to the claimed method of treating or preventing a disease or condition influenced by the activity of one or more extracellular thiol isomerases.  The examples 1-5 provided in the specification are directed to specific activity of zafirlukast.  There is nothing in the disclosure regarding how the test assay/data correlates to the treatment/prevention of all of the diseases/conditions within the scope of instant claims.  Receptor activity is generally unpredictable and highly structure specific area, and the data based on the assays provided in the specification is insufficient for one of ordinary skill in the art in order to extrapolate to the methods of treating/preventing of diseases encompassed by instant claims.
(6) Skill of those in the art:  Those of relative skill in the art are those with level of skillof the authors of the references cited to support the examiner's position (MD's, PhD's, or those with advanced degrees and the requisite experience in treatment of a disease or condition).
(7) The quantity of experimentation needed:  Given the fact that, historically, the development 
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flaumenhaft et al., US 2016/0145209 and Stockwell et al., WO 2016/118639 in view of Sugamata, US 2016/0058748; Riccioni et al. (Current Med. Chem. 2007); and Schain et al. (Int. J. Cancer 2008).
	Flaumenhaft (US’209) teaches compounds that inhibit protein disulfide isomerase (PDI), see the compounds represented by Formula (I) in page 1.  The reference discloses that inhibitors of PDI also act on thiol isomerases, see page 1, col. 1.  Further, the reference teaches that the disclosed PDI inhibitor compounds are useful in method of treating thrombosis, cancer, etc., see page 4.

	Flaumenhaft and Stockwell references do not specifically teach the use of zafirlukast as the therapeutic agent in the method of treating a disease influenced by the activity of extracellular thiol isomerase such as protein disulfide isomerase (PDI).
	Sugamata (US’748) teaches method for treatment of a tumor in a subject, the method comprising administering an effective amount of at least one leukotriene inhibitor, see page 1, paragraph [0007].  Further, the reference provides examples of leukotriene inhibitors or leukotriene receptor antagonists which include zafirlukast, see page 3, paragraph [0036].
 	Riccioni (Current Med. Chem. 2007) teaches antileukotriene drugs or leukotriene receptor antagonists, and their beneficial effects in treating asthma, allergic fungal disease, cystic fibrosis, cancer, atherosclerosis, etc., see the abstract.  Particularly see page 1968 wherein zafirlukast is disclosed as an antileukotriene drug and the clinical applications at pages 1968-1974.
	Schain (Int. J. Cancer 2008) teaches the role of cysteinyl leukotriene receptor-specific antagonist zafirlukast in Hodgkin lymphoma, see the abstract.
	It would have been prima facie obvious at the time of the invention to one of ordinary skill in the art to modify the teachings of Flaumenhaft and/or Stockwell and use a leukotriene inhibitor zafirlukast taught in Sugamata, Riccioni and Schain (secondary references), as an effective therapeutic agent in the treatment of diseases including cancer, atherosclerosis, etc.  The skilled artisan would have had a reasonable expectation of success in view of the teachings .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 9-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-19 of copending Application No. 16/971,186. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims substantially overlap reference claims.  The reference claims are drawn to ‘a method of treating an inflammatory disease in a patient by administering a therapeutically effective amount of a thiol isomerase inhibitor to a patient in need thereof’, see  It would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the thiol isomerase inhibitor compounds from the reference claims including zafirlukast, and use the compound as a therapeutic agent, because the skilled artisan would have had the reasonable expectation of obtaining results consistent with reference teachings, i.e., use of zafirlukast as a therapeutic agent for treating an inflammatory disease.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Receipt is acknowledged of the Information Disclosure Statements filed on July 25, 2019; October 17, 2019; and March 15, 2021 and copies are enclosed herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

May 14, 2021
	
	
r


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1MPEP § 803.02:
        As an example, in the case of an application with a Markush claim drawn to the compound X-R, wherein R is a radical selected from the group consisting of A, B, C, D, and E, the examiner may require a provisional election of a single species, XA, XB, XC, XD, or XE. The Markush claim would then be examined fully with respect to the elected species and any species considered to be clearly unpatentable over the elected species. 
        
        If on examination the elected species is found to be anticipated or rendered obvious by prior art, the Markush claim and claims to the elected species will be rejected, and claims to the nonelected species will be held withdrawn from further consideration.
        
        If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species, and need not be extended beyond a proper Markush grouping.
        
        Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection, as by amending the Markush-type claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush-type claim will be reexamined. The examination will be extended to the extent necessary to determine patentability of the Markush-type claim. In the event prior art is found during the reexamination that anticipates or renders obvious the amended Markush-type claim, the claim will be rejected and the action can be made final unless the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). See MPEP § 706.07(a). Amendments submitted after the final rejection further restricting the scope of the claim may be denied entry if they do not comply with the requirements of 37 CFR 1.116. See MPEP § 714.13.